                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


ALYSSA HYMAN,

               Plaintiff,

       v.
                                                      Civil Action No. 18-2899 (TJK)
AMERICAN INSTITUTE OF
ARCHITECTS,

               Defendant.


                                  MEMORANDUM OPINION

       Alyssa Hyman brought this discrimination suit against her former employer, the

American Institution of Architects (AIA), in December 2018. But she has repeatedly missed

deadlines and failed to prosecute it. In December 2019, the Court warned her that it would

dismiss her case if she did not comply with her discovery obligations. She did not do so.

Accordingly, for the reasons explained below, the Court will grant AIA’s Motion to Dismiss

Complaint With Prejudice as Sanction for Discovery Violations, ECF No. 21.

       Background

       Hyman filed her complaint in December 2018. ECF No. 1. Before Defendant answered

in April 2019, her original attorneys withdrew and her current counsel replaced them. ECF Nos.

3, 11, 12. The parties then expressed interest in mediating the case, and so the Court referred it

to Magistrate Judge Robinson for that purpose. Minute Order of May 30, 2019. The Court

extended the period for mediation at Hyman’s request in August 2019 after she informed her

counsel the day before the scheduled mediation that she was out of the country. See ECF No. 15;

Minute Order of August 1, 2019. After that rescheduled mediation failed, the Court entered a

scheduling order governing discovery. ECF No. 18. Hyman went on to ignore Defendant’s
requests for production and interrogatories, as well as the discovery deadlines provided in the

Federal Rules of Civil Procedure. See ECF No. 20 at 1–2; ECF No. 21-1 at 2–3; ECF Nos. 21-3,

21-4. The parties called chambers on December 18, 2019 to discuss Hyman’s failure to

participate in the discovery process. The Court held a status conference on December 20, 2019.

Hyman’s counsel explained that Hyman had not responded to his communications about her

obligation to respond to Defendant’s discovery requests. Still, the Court extended Hyman’s time

to respond to those requests, even though her responses were over a month past due. See ECF

No. 19; ECF No. 21-1 at 2–3. In that Order compelling discovery, the Court warned “that,

especially after failing to fully comply with her discovery obligations without explanation,

Hyman’s failure to comply with this Order” and provide discovery responses by January 6, 2020,

could “result in sanctions up to and including dismissal of this case.” ECF No. 19 at 1–2.

       As of January 7, 2020, Hyman still had “not produced any written responses or

documents in response to AIA’s discovery requests, nor [had] she responded to her attorney’s

communications regarding her ongoing obligations to participate in the discovery process.” ECF

No. 20 at 2. Fact discovery closed on January 28, 2020. See ECF No. 18 at 1. And a few days

later, Defendant filed the instant Motion to Dismiss Complaint With Prejudice as Sanction for

Discovery Violations, ECF No. 21. Hyman’s response to the motion was due by February 7,

2020. Minute Order of January 15, 2020. That date has passed without a response, and the

record does not reflect that she has provided any discovery responses or explained her failure to

prosecute the case.

       Legal Standards

       Two rules provide for dismissal in circumstances like these. Federal Rule of Civil

Procedure 37(b)(2)(A) states that if a party “fails to obey an order to provide or permit

discovery,” the Court may “dismiss[] the action or proceeding in whole or in part.” In addition,


                                                 2
under Rule 41(b), “[i]f the plaintiff fails to prosecute or to comply with these rules or a court

order, a defendant may move to dismiss the action or any claim against it.” In deciding whether

to exercise its discretion under either rule to dismiss a case, the Court considers three factors:

“(1) prejudice to the other party; (2) failure of alternative sanctions to mitigate the severe burden

that the misconduct has placed on the judicial system; and (3) deterrence of future misconduct.”

Gardner v. United States, 211 F.3d 1305, 1309 (D.C. Cir. 2000) (discussing Rule 41); Webb v.

D.C., 146 F.3d 964, 971 (D.C. Cir. 1998) (discussing Rule 37).

        Rule 37 also requires that “instead of or in addition to” an order dismissing a case under

that rule for failure to comply with a discovery order, “the court must order the disobedient party,

the attorney advising that party, or both to pay the reasonable expenses, including attorney’s

fees, caused by the failure, unless the failure was substantially justified or other circumstances

make an award of expenses unjust.” Fed. R. Civ. P. 37(b)(2)(C) (emphasis added); see ECF No.

21 at 1 (requesting attorney’s fees).

        Analysis

        Dismissal of Hyman’s case is plainly appropriate under Rules 37 and 41 for several

reasons. First, Hyman’s refusal to respond to any of AIA’s discovery requests and to the Court’s

subsequent Order compelling discovery has obviously prejudiced Defendant. Without discovery,

“AIA cannot understand and evaluate Hyman’s claims, assess the bases and appropriateness of

her claimed damages, identify other potential witnesses, or formulate its defenses.” ECF No. 21-

1 at 7. Second, Hyman’s abject failure to participate in the case, described above, has put “an

intolerable burden on the Court by requiring it to modify its own docket and operations in order

to accommodate the delay.” Webb, 146 F.3d at 971 (cleaned up). Third, the Court must deter

parties like Hyman from flouting the Federal Rules and court orders, and making a mockery of

the litigation process.


                                                  3
       Under Rule 37(b)(2)(C), the Court must also order Hyman to pay AIA for its expenses—

“including . . . its attorney’s fees incurred in filing [its] motion to dismiss,” ECF No. 21 at 1—

“caused by [Hyman’s] failure” to comply with the Court’s December 20, 2019, Order

compelling discovery. Hyman offers no justification for her failure, let alone a reasonable one,

and an award of expenses under these circumstances is just. Indeed, Hyman did not respond to

her attorney’s repeated outreach leading up to the Court’s December 20, 2019, status conference,

and her failure to respond apparently continued through at least January 7, 2020, when the

parties submitted a joint status report, see ECF No. 20 at 2. Therefore, the cost of Hyman’s

failure to comply with the Court’s Order must fall on Hyman, and not her counsel.

       Conclusion

       For all these reasons, Defendant’s Motion to Dismiss Complaint With Prejudice as

Sanction for Discovery Violations, ECF No. 21, will be granted. A separate order will issue.


       SO ORDERED.

                                                              /s/ Timothy J. Kelly
                                                              TIMOTHY J. KELLY
                                                              United States District Judge

Date: February 12, 2020




                                                  4
